Citation Nr: 0910078	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-34 542A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The Veteran had active military service from September 1950 
to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision in which 
the RO denied the Veteran's claim for a TDIU.  The Veteran 
filed a notice of disagreement (NOD) in May 2007, and the RO 
issued a statement of the case (SOC) in September 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2007.

In July 2007, the appellant testified during a hearing before 
RO personnel.  A transcript of the hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the Veteran's claim for a TDIU is warranted.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).

In this case, the Veteran is service-connected for residuals 
of cold weather injuries to the hands and feet.  The 
Veteran's feet are each rated as 30 percent disabling and his 
hands are each rated as 20 percent disabling.  He has an 80 
percent combined disability rating.  Thus, the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
are met.  The remaining question, then, is whether the 
Veteran's 
service-connected disability(ies) render him unemployable.

Unfortunately, the record does not contain an adequate 
medical opinion addressing the impact of the Veteran's 
service-connected disabilities, individually and in concert, 
on his ability to obtain or retain substantially gainful 
employment.  The report of an August 2005 VA general medical 
examination reflects that the Veteran said he had to stop 
working because of a benign tremor.  The VA examiner opined 
that the Veteran was unemployable as an electrician due to 
numbness in his fingers and tremors.  In an April 2006 
statement, Dr. Hubbell, a private physician, opined that the 
Veteran is completely disabled due to cold-related injuries 
and that these injuries have impaired his ability to work 
full-time.  In a March 2007, Dr. Hubbell further stated that 
the Veteran was unable to work, hold tools or tolerate cold, 
and that he was 100 percent disabled.  The physical findings 
noted on Dr. Hubbell's report, however, reflect that the 
Veteran had good circulation in his hands and that sensation 
and range of motion were also "good".   VA treatment 
records show that the Veteran has also been treated for 
diabetic neuropathy, a nonservice-connected disability that 
may also affect his hands and feet.  

Given the foregoing, the Board finds that the RO should 
arrange for the Veteran to undergo further VA examination, by 
an appropriate  physician, to obtain a medical opinion as to 
whether he is rendered unemployable solely as a result of his 
service-connected disabilities.   The examiner should clearly 
opine whether the Veteran's service- connected disabilities, 
either individually or in concert, render him unable to 
obtain or retain substantially gainful employment. 

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b) (2008).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Manchester VA Medical Center (VAMC) dated through February 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment from the Manchester VAMC since February 
2008, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Additionally, in July 2007, the Veteran submitted an 
application form for a TDIU (VA Form 21-8940) in which he 
identified his most recent part-time employer (P.R.).  It 
does not appear that the RO has sent this employer a Request 
for Employment Information (VA Form 21-4192).  Hence, this 
action should be accomplished on remand.

Furthermore, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manchester VAMC all records of evaluation 
and/or treatment for the Veteran since 
February 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send a Request for 
Employment Information (VA Form 21-4192) 
to the Veteran's most recent part-time 
employer (P.R.), who was identified by the 
Veteran in July 2007 (see, VA Form 21-
8940).

3.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for a TDIU.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records/responses received 
are associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disability or the 
Veteran's age-it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities (specifically, cold 
injuries of the hands and feet), either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a TDIU in 
light of all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

